Citation Nr: 0022190	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from May 29, 1980 to 
July 3, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 10 percent rating for 
the veteran's service-connected lumbosacral strain.  

In his January 1999 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Member 
of the Board at the RO.  In April 1999, he informed the RO 
that he did not wish to have a hearing before a Member of the 
Board, but did wish to appear for a hearing before a hearing 
officer at the RO.  The veteran was scheduled for a personal 
hearing in February 2000, and he appeared with a 
representative from the Connecticut Department of Veterans 
Affairs (CDVA).  In an April 2000 letter, the veteran stated 
that he no longer wished CDVA to represent him in his appeal.  
In an April 2000 letter, a service officer from CDVA 
indicated that they had withdrawn as the veteran's 
representative.  

In a letter dated in March 2000, the veteran appears to be 
raising a claim under the provisions of 38 U.S.C.A. § 1151.  
This issue has not been addressed by the RO and is referred 
thereto for appropriate action.  It is not inextricably 
intertwined with the issue before the Board.


REMAND

The veteran filed a claim for an increased rating for his 
service-connected lumbosacral strain that was received by the 
RO in August 1997.  He was scheduled for a VA examination in 
October 1997 and failed to report.  He was advised in a 
December 1997 letter that his claim for an increased rating 
had been denied since he did not report for the examination.  
He was further advised that he should inform the RO if he was 
willing to report for an examination.  

In a Report of Contact, dated in November 1997, it was noted 
that the veteran reported that he was not feeling well on the 
day of the examination in October 1997 and that he wished to 
be rescheduled for an examination.  He was rescheduled for an 
examination on December 17, 1997.  In a statement dated 
December 20, 1997, the veteran requested that he be re-
scheduled for another examination.  He stated that he was 
unable to keep his first appointment because of a 
transportation problem, and was unable to keep the second 
appointment because of illness.  

In an April 1998 rating decision, the RO granted a 10 percent 
rating for the veteran's lumbosacral strain.  The RO based 
its decision, in part, on a VA examination dated in January 
1998.  However, upon close review of this examination report, 
the Board has discovered that it pertains to another veteran.  
In his January 1999 substantive appeal and a subsequent 
statement dated in March 2000, the veteran asserted that 
there were a lot of reports in his file that were 
questionable and he believed that the office had potentially 
mixed him up with someone else.  Although no other misfiled 
documents were discovered by the Board, the RO should 
thoroughly review the file to insure that the record only 
contains evidence which pertains to the veteran.  

It is unclear if the veteran was ever re-scheduled for and/or 
attended a subsequent VA examination during this time period.  
Although the veteran eventually reported for an examination 
in December 1999, it is possible that another VA examination 
report pertaining to him exists that has not been associated 
with the claims folder.  Furthermore, it is clear that the RO 
based its decision on incorrect information.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO 
must make an attempt to obtain all VA examination reports and 
treatment records because they might contain medical findings 
and other conclusions that would be determinative in the 
disposition of this claim.  

The Board notes that at the VA examination in December 1999, 
the examiner stated that the veteran had been on Social 
Security Disability since 1985 due to schizophrenia and 
multiple injuries.  However, the decision awarding these 
benefits as well as the records upon which that decision was 
based, are not in the veteran's file.  The duty to assist 
requires that these records be obtained and associated with 
the claims folder.  See Cohen v. Brown, 10 Vet. App. 128, 151 
(1997); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination which takes 
into consideration past medical history is deemed necessary.  
Clinical data which takes into account both prior and recent 
medical treatment is needed to ensure that the evaluation of 
the veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.2 (1999).  In this regard, the additional records 
requested by this Remand were not made available to the VA 
examiner who last examined the veteran for VA purposes.  The 
veteran is advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating shall result in denial of the 
claims.  38 C.F.R. § 3.655 (1999).

Finally, the attention of the RO and the examiner is directed 
to the holding in DeLuca v. Brown.  Therein, the United 
States Court of Appeals for Veterans Claims held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1999) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999).  
Accordingly, the examiner and the RO must consider functional 
loss in adjudicating the claim.

Therefore, this case is Remanded to the RO for the following 
development:  

1.  The RO should thoroughly review the 
veteran's claims file and insure that all 
records which are contained therein pertain 
only to the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected lumbosacral strain since December 
1999.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records since 
December 1999, including any outstanding VA 
examination reports dated between December 
1997 and December 1999.  In addition, VA 
emergency room treatment records pertaining to 
the low back should be requested.  Once 
obtained, all records must be associated with 
the claims folder.

4.  The RO should request that the Social 
Security Administration provide VA with 
complete copies of any disability 
determinations it has made concerning the 
veteran, as well as copies of the medical 
records that served as the basis for any such 
decisions.

5.  Thereafter, the RO should schedule the 
veteran for a special VA orthopedic 
examination.  The veteran and any 
representative should be notified of the date, 
time and place of the examination in writing, 
and the RO should advise the veteran that, 
pursuant to federal regulations, failure to 
report for the examination, without good cause 
shown, will result in the denial of his claim 
for a compensable rating.  If the veteran 
fails to report for the examination, a copy of 
this notification letter should be associated 
with the claims file.

6.  The purpose of the VA orthopedic 
examination is to determine the current 
severity of the veteran's service-connected 
lumbosacral strain.  The claims folder must be 
made available to the examiner for review 
before the examination.  A copy of this Remand 
decision must be provided.  Such tests and/or 
X-rays as the examiner deems necessary should 
be performed, and all related documentation 
should be associated with the claims file.  If 
the examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The answers 
should be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, the 
reasons for each question unanswered should be 
discussed.

I.  The examiner should provide the 
ranges of motion in degrees of the 
low back and indicate normal ranges 
of motion.  The examiner should note 
whether there is listing of whole 
spine to opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending, loss of lateral 
spine motion, unilateral, in 
standing position or abnormal 
mobility on forced motion.

II.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected low back 
disability; and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's lumbosacral spine is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

7.  When the above development has been 
completed, the issue should be readjudicated 
by the RO.  If the determination remains 
adverse to the veteran, he should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


